Case 5:18-Cr-00099 Document 53 Filed 01/30/19 Page 1 of 14 Page|D #: 263
United States Department of Justice

United Sz‘clz‘es Attorney
Soufhern Dz`strz`ct of West Vz`rgz'nia

 

 

Roberf C. By)'d Uni!ed Sfates Court/muse Mai[ing Add)'ess
300 Virgz`nia Street, East Post O/j‘?ce Bo,\' I 713
Sl/i!e 4000 Char/eston, WV25326
C/m)'leston, W V 253 01 3 04-345 ~2200
1 -800-65 9-8 726 FAX: 3 04-34 7 -5 1 04

January 9, 2019

Michael Callaghan, Esquire
Neely & Callaghan

159 Summers Street
Charleston, WV 25301

 

 

Re: United States v. Manuel Barit, M.D.
Criminal No. 5:18-cr-00099 (USDC SDWV)

Dear Mr. Callaghan:

This will confirm. our conversations with regard. to your
client, Manuel Barit, M.D. (hereinafter “Dr. Barit”). As a result
of these conversations, it is agreed by and between the United
States and Dr. Barit as follows:

1. PENDING CHARGES. Dr. Barit is charged in a Twenty-Six
count superseding indictment as follows:

(a) Counts Gne through Twenty-Five charge Dr. Barit with a
violation of 21 U.S.C. § 841(a)(1) (illegal drug
distribution); and

(b) Count Twenty-Six charges Dr. Barit with a violation of
18 U.S.C. § 1347 (healthcare fraud).

2. RESOLUTION OF CHARGES. Dr. Barit will plead guilty to
Count Twenty SiX of said superseding indictment, which charges him
with a violation of 18 U.S.C. § 1347. Following final disposition,
the United States will move the Court to dismiss Counts One through
Twenty-Five in Criminal No. 5:18-cr-OOO99 as to Dr. Barit.

72%

Defendant’s
Initials

 

Case 5:18-Cr-00099 Document 53 Filed 01/30/19 Page 2 of 14 Page|D #: 264

Michael Callaghan, Esquire

January 9, 2019 Re: Manuel Barit, M.D.
Page 2
3. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which

Dr. Barit will be exposed by virtue of this guilty plea is as
follows:

(a) lmprisonment for a period of up to 10 years;

(b) A fine of $250,000.00, or twice the gross pecuniary gain
or twice the gross pecuniary loss resulting from
defendant’s conduct, whichever is greater;

(c) A term of supervised release of up to 3 years years;

(d) A mandatory special assessment of $100.00 pursuant to 18
U.S.C. § 3013; and

(e) An order of restitution pursuant to 18 U.S.C. §§ 3663A
and 3664, or as otherwise set forth in this plea
agreement.

4. SPECIAL ASSESSMENT. Prior to the entry of a plea
pursuant to this plea agreement, Dr. Barit will tender a check or
money order to the Clerk of the United States District Court for
$100.00, which check or money order shall indicate on its face the

name of defendant and the case number. The sum received by the
Clerk will be applied toward the special assessment imposed by the
Court at sentencing. Dr. Barit will obtain a receipt of payment

from the Clerk and will tender a copy of such receipt to the United
States, to be filed with the Court as an attachment to this plea
agreement. lf Dr. Barit fails to provide proof of payment of the
special assessment prior to or at the plea proceeding, the United
States will have the right to void this plea agreement. ln the
event this plea agreement becomes void after payment of the special
assessment, such sum shall be promptly returned to Dr. Barit.

w 15 %/,

Defendant’s
Initials

 

Case 5:18-Cr-00099 Document 53 Filed 01/30/19 Page 3 of 14 Page|D #: 265

Michael Callaghan, Esquire

January 9, 2019 Re: Manuel Barit, M.D.
Page 3
5. RESTITUTION. Notwithstanding the offense of conviction,

Dr. Barit agrees that he owes restitution in the amount of
$26,378.37 and agrees to pay such restitution, with interest as
allowed by law, to the fullest extent financially feasible. In
aid of restitution, Dr. Barit further agrees as follows:

(a) Dr. Barit agrees to fully assist the United States in
identifying and locating any assets to be applied toward
restitution and to give signed, sworn statements and
testimony concerning assets upon request of the United
States.

(b) Dr. Barit will fully complete and execute, under oath,
a Financial Statement and a Release of Financial
lnformation on forms supplied by the United States and
will return these completed forms to counsel for the
United States within seven calendar days from the date
of the signing of this plea agreement.

(c) Dr. Barit agrees not to dispose of, transfer or otherwise
encumber any real or personal property which he
currently owns or in which he holds an interest,
including:

(c) Dr. Barit agrees not to dispose of, transfer or otherwise
encumber any real or personal property which he
currently owns or in which he holds an interest,

(d) Dr. Barit agrees to fully cooperate with the United
States in the liquidation of assets to be applied towards
restitution, to execute any and all documents necessary
to transfer title of any assets available to satisfy
restitution, to release any and all right, title and
interest he may have in and to such property, and waives
his right to exemptions under the Federal Debt
Collection Procedures Act upon levy against and the sale
of any such property.

Defendant's
lnitials

 

Case 5:18-Cr-00099 Document 53 Filed 01/30/19 Page 4 of 14 Page|D #: 266

Michael Callaghan, Esguire

January 9,

Page 4
(e)
6.
(a)
(b)
7.

2019 Re: Manuel Barit, M.D.

Dr. Barit agrees not to appeal any order of the District
Court imposing restitution unless the amount of
restitution imposed exceeds the amount set forth in this
plea agreement. However, nothing in this provision is
intended to preclude the Court from ordering Dr. Barit
to pay a greater or lesser sum. of restitution in
accordance with law.

SURRENDER OF REGISTRATION. Dr. Barit hereby agrees:

To permanently surrender his Drug Enforcement
Administration Certificate of Registration (DEA Form
223);

Not to oppose revocation of his registration to dispense
controlled substances pursuant to 21 U.S.C. § 824(a) and
21 C.F.R. § 1301.45 on the grounds that Dr. Barit has:

(i) been convicted of a felony relating to a
controlled substance; and

(ii) committed such acts as would render his
registration under 21 U.S.C. § 823 inconsistent
with the public interest as determined under that
section.

SURRENDER OF MEDICAL LICENSE. Dr. Barit hereby agrees to

surrender and abandon to the United States his license to practice
as a medical doctor, West Virginia license number 12978. Dr. Barit

agrees to

permanently surrender the license and to never seek

reinstatement of said license. Dr. Barit further agrees that, prior
to sentencing in this case, he will provide this executed agreement
to the West Virginia Board of Medicine and to voluntarily enter
into a consent order with the West Virginia Board of Medicine which
permanently revokes his license to practice as a medical doctor,

224 ,
Defendant's
lnitials

 

 

Case 5:18-Cr-00099 Document 53 Filed 01/30/19 Page 5 of 14 Page|D #: 267

Michael Callaghan, Esquire

January 9, 2019 . Re: Manuel Barit, M.D.
Page 5
8. FORFEITURE. Notwithstanding the offense of conviction,

Dr. Barit agrees to forfeit to the United. States the sunl of
$37,157.52, more or less, in United States currency which was
seized from the bank account held in the name of Mullins Family
Clinic at People's Bank of Mullens, account number XX392, on or
about January 29, 2018. Dr. Barit agrees that the amount is
forfeitable pursuant to 18 U.S.C. § § 981(a)(1)(C) and 982(a)(7),
28 U.S.C. § 2461(c), and Fed. R. Crim. P. 32.2. Dr. Barit also
agrees that the amount constitutes or is derived from proceeds
traceable to violations of 18 U.S.C. § 1347, a specified unlawful
activity as defined in 18 U.S.C. § 1956(c)(7)(F).

Dr. Barit also hereby agrees to waive all constitutional,
statutory, and_ procedural challenges in anyv manner (including
direct appeal, habeas corpus, or any other means) to any forfeiture
or transfer carried out in accordance with this plea agreement on
any grounds, including that the forfeiture or transfer described
herein constitutes an excessive fine, was not properly noticed in
the charging instrument, addressed by the Court at the time of the
guilty plea, announced at sentencing, or incorporated into the
judgment.

9. PAYMENT OF MONETARY PENALTIES. Dr. Barit authorizes the
Financial Litigation Unit in the United States Attorney's Office
to obtain a credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for
sentencing' purposes. Dr. Barit agrees not to object to the
District Court ordering' all monetary penalties (including' the
special assessment, fine, court costs, and any restitution that
does not exceed the amount set forth in this plea agreement) to be
due and payable in full immediately' and, subject to immediate
enforcement by the United States. So long as the monetary
penalties are ordered to be due and payable in full immediately,
Dr. Barit further‘ agrees not to object to the District Court
imposing any schedule of payments as merely a minimum schedule of
payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment.

/
Defendant's
lnitials

 

 

 

Case 5:18-Cr-00099 Document 53 Filed 01/30/19 Page 6 of 14 P`age|D #: 268

Michael Callaghan, Esquire
January 9, 2019 Re: Manuel Barit, M.D.
Page 6

Dr. Barit authorizes the United States, through the Financial
Litigation Unit, to submit any unpaid criminal monetary penalty to
the United, States Treasury for offset in accordance with the
Treasury Offset Program, regardless of the defendant's payment
status or history at that time.

ln addition to any payment ordered by the Court, Dr. Barit
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Dr. Barit agrees that if he retains counsel or has appointed
counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney's Office, Attention: Financial Litigation Unit, P.O. Box
1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.`

10. COOPERATION. Dr. Barit will be forthright and truthful
with this office and other law enforcement agencies with regard to
all inquiries made pursuant to this agreement, and, will give
signed, sworn statements and grand jury and trial testimony upon
request of the United States. ln complying with this provision,
Dr. Barit may have counsel present except when appearing before a
grand jury.

11. USE IMMUNITY. Unless this agreement becomes void due
to a violation of any of its terms by Dr. Barit, and except as
expressly provided for in paragraph 11 below, nothing contained in
any statement or testimony provided by him. pursuant to this
agreement, or any evidence developed_ therefrom, will be used
against him, directly or indirectly, in any further criminal
prosecutions or in determining‘ the applicable guideline range
under the Federal Sentencing Guidelines.

//M

Defendant's
Initials

 

 

Case 5:18-Cr-00099 Document 53 Filed 01/30/19 Page 7 of 14 Page|D #: 269

Michael Callaghan, Esquire

January 9, 2019 Re: Manuel Barit, M.D.
Page 7
12. LIMITATIONS ON IMMUNITY. Nothing contained. in this

agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
fronl any information and testimony provided. pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Dr. Barit for any violations of federal or state laws.
The United States reserves the right to prosecute Dr. Barit for
perjury or false statement if such a situation should occur
pursuant to this agreement.

13. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Dr. Barit stipulate and agree that the facts
comprising the offense of conviction and relevant conduct include
the facts outlined in the “Stipulation of Facts,” a copy of which
is attached hereto as “Plea Agreement Exhibit A.”

Dr. Barit agrees that if he withdraws from this agreement, or
this agreement is voided as a result of a breach of its terms by
him, and he is subsequently tried for his conduct alleged in the
superseding indictment and other relevant conduct, as more
specifically described in the Stipulation of Facts, the United
States may use and introduce the Stipulation of Facts in the United
States case-in-chief, in cross~examination of Dr. Barit or of any
of his witnesses, or in rebuttal of any testimony introduced by
him or on his behalf. Dr. Barit knowingly and voluntarily waives,
see United States v. Mezzanatto, 513 U.S. 196 (1995), any right he
has pursuant to Fed. R. Evid. 410 that would prohibit such use of
the Stipulation of Facts. lf the Court does not accept the plea
agreement through no fault of the defendant, or the Court declares
the agreement void due to a breach of its terms by the United
States, the Stipulation of Facts cannot be used by the United
States.

 

The United States and Dr. Barit understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the

plea agreement.

Defendant's
Initials

 

 

Case 5:18-Cr-00099 Document 53 Filed 01/30/19 Page 8 of 14 Page|D #: 270

Michael Callaghan, Esquire
January 9, 2019 Re: Manuel Barit, M.D.

Page 8

§§ ~ '

i;\:'“ {[>`,{;1»2’ wAIvER oF APPEAL AND coLLATERAL ATTACK. Dr. Barit
knowingly and voluntarily waives his right to seek appellate review
of his conviction and of any sentence of imprisonment, fine, or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever including any ground set forth in 18 U.S.C. § 3742(a),
except that the defendant may appeal any sentence that exceeds the
maximum penalty prescribed by statute. Dr. Barit also knowingly
and voluntarily waives any right to seek appellate review of any
claim or argument that (1) the statute of conviction 18 U.S.C.
1347 is unconstitutional, and (2) Dr. Barit conduct set forth in
the Stipulation of Facts (Plea Agreement Exhibit A) does not fall
within the scope of the 18 U.S.C. 1347.

 

The United States also agrees to waive its right to appeal
any sentence of imprisonment, fine, or term of supervised release
imposed by the District Court, or the manner in which the sentence
was determined, on any ground whatsoever, including any ground set
forth in 18 U.S.C. § 3742(b), except that the United States may
appeal any sentence that is below the minimum penalty, if any,
prescribed by statute.

Dr. Barit also knowingly and voluntarily waives the right to
challenge his guilty plea and conviction resulting from this plea
agreement, and any sentence imposed for the conviction, in any
collateral attack, including but not limited to a motion brought
under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

/M;@§§`¢{%MYB wAIvER oF FoIA AND PRIVACY RIGHT. Dr. Barit knowingly
d voluntarily waives all rights, whether asserted directly or by
quqziniepresentative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any

Defendant's
Initials

 

Case 5:18-Cr-00099 Document 53 Filed 01/30/19 Page 9 of 14 Page|D #: 271

Michael Callaghan, Esquire
January 9, 2019 Re: Manuel Barit, M.D.

Page 9

limitation any records that may be sought under the Freedom of
lnformation Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition,

gm 3a z _ _ , ,
{J@§[u_jéf FINAL DISPOSITION. The matter of sentencing is within
f$§®/the ole discretion of the Court. The United States has made no

p esentations or promises as to a specific sentence. The United

ates reserves the right to:

(a) lnform the Probation Office and the Court of all relevant
facts and conduct;

(b) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553(a);

(c) Respond to questions raised by the Court;

(d) Correct inaccuracies or inadequacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Dr. Barit;

(f) Advise the Court concerning the nature and extent of Dr.
Barit's cooperation; and

(g) Address the Court regarding the issue of Dr. Barit’s
acceptance of responsibility.

€W@(zjfi VOIDING OF AGREEMENT. lf either the United States or
Barit violates the terms of this agreement, the other party
will have the right to void this agreement. lf the Court refuses
to accept this agreement, it shall be void.

  

/\t}/`{§§§;<§;ie< ENTIRETY oF AGREENENT. Thie written agreement
constitutes the entire agreement between the United States and Dr.
it in this matter. There are no agreements, understandings or
recommendations as to any other pending or future charges against

M

Defendant's
lnitials

 

Case 5:18-cr-00099 Document 53 Filed 01/30/19 Page 10 of 14 Page|D #: 272

Michael Callaghan,
January 9,
Page 10

Esquire

Re: Manuel Barit, M.D.

Dr. Barit in any Court other than the United States District Court
for the Southern District of West Virginia.

Acknowledged and agreed to on behalf of the United States:

CHB/ajc

By:

MICHAEL Y. STUART

United §tates Attorney
fri § § jr

§ ,
,) ,
z ». f
' ,, <$V“') ft int j

cg HA EY~BUNN
Assistant Un;ted States Attorney

   

/%W

Defendant's
lnitials

 

Case 5:18-cr-00099 Document 53 Filed 01/30/19 Page 11 of 14 Page|D #: 273

Michael Callaghan, Esquire
January 9, 2019 Re: Manuel Barit, M.D.
Page 11

1 hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this
eleven-page agreement that 1 have read and carefully discussed
every part of it with my attorney, that 1 understand the terms of
this agreement, and that 1 voluntarily agree to those terms and
conditions set forth in the agreement. 1 further acknowledge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement, that no promises or inducements have been
made to me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, 1 am satisfied with the representation of my attorney in
this matter.

;)MQWM ///:t/ %/7

 

 

 

 

Manuel Barit, M. D. l Date Signed

Defenda t

M»@>: % ///5/ ;ZO/?
Michael Callaghan, ESK Date Signed

Counsel for DefendantK

 

Case 5:18-cr-00099 Document 53 Filed 01/30/19 Page 12 of 14 Page|D #: 274

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
BECKLEY
UNITED STATES OF AMERICA
v. 4 CRIMINAL NO. 5:18-cr-00099

MANUEL BARIT, M.D.

STIPULATION OF FACTS

 

The United States and Manuel Barit, M.D. stipulate and agree
that the facts comprising the offenses of conviction (Count Twenty
Six in the Superseding 1ndictment in the Southern District of West
Virginia, Criminal No. 5:18~cr-00099) and the relevant conduct for
those offenses, include the following:1

Background

The following information applies to the time period from at
least October 2013 through at least February 2018. 1 am a medical
doctor licensed to practice medicine within the State of West
Virginia. 1 have never been licensed in any other jurisdictions.
1 also hold a Drug Enforcement Administration (DEA) registration
number that allows me to prescribe controlled substances,
including Schedule 11 controlled substances, within the bounds of
a legitimate medical practice. 1 am aware that my DEA registration
and medical license only allow me to practice medicine and
prescribe controlled substances while present in the State of West
Virginia. 1 am also aware that regulations promulgated by the West
Virginia Board of Medicine prohibit H@dical doctors from pre~
signing blank prescription forms. When. a patient is given a
prescription, a distribution of controlled substances within the
meaning of 21 U.S.C. § 841(a)(1) is completed. My medical practice,
“Mullens Family Clinic,” is located at 300 Howard Avenue, Mullens,
Wyoming County, within the Southern District of West Virginia. No
other physicians, physician’s assistants, or nurse practitioners
practice at Mullens Family Clinic.

The Medicare Program (“Medicare”) is a “health care benefit
program” under 18 U.S.C. § 24(b) that provides free or below~cost

 

1 This Stipulation of Facts does not contain each and every fact
known to defendant and to the United States concerning his
involvement and the involvement of others in the charges set
forth in the Superseding 1ndictment.

PLEA AGREEMENT EXHIBIT A

 

Case 5:18-cr-00099 Document 53 Filed 01/30/19 Page 13 of 14 Page|D #: 275

health care benefits to certain individuals, primarily the
elderly, blind, and disabled. Part B of the Medicare Program is
a_ medical insurance program_ that covers, among other things,
medically necessary physician's services such as office visits.
The United States Department of Health and Human Services (“HHS”)
administers Medicare through its agency, the Centers for Medicare
and Medicaid Services (“CMS”). The West Virginia Medicaid Program
(hereinafter, “Medicaid” or “West Virginia Medicaid”) is also a
“health care benefit program” under 18 U.S.C. § 24(b). Medicaid,
which is state-administered, but funded jointly by the State of
West Virginia and the United States government, provides access to
health care for certain low-income citizens who qualify under state
guidelines. West Virginia Medicaid is also administered by HHS
through its agency, CMS.

1ndividuals who receive benefits under Medicare and Medicaid
are commonly referred to as “beneficiaries.” 1 have been enrolled
as a Medicare and Medicaid provider since at least 2013, and 1
have sought reimbursement from Medicare and Medicaid for services
rendered, or purported to be rendered, to beneficiaries. 1 have a
Medicare and a Medicaid “provider number” which allow me to submit
requests for reimbursement by means of a “claimF to either Medicare
or Medicaid. A claim contains information including the provider
number, beneficiary’s name and identification. number, date of
service, and location of service. Claims submitted to Medicare or
Medicaid also include a Current Procedural Terminology (CPT)
procedure code which indicates the service provided to the
beneficiary. Two such. codes 1 have submitted. on Medicare 'and
Medicaid claims are CPT codes 99212 and 99213. 1 am aware that CPT
codes 99212 and 99213 should only be submitted on a claim when 1
have a face-to-face encounter with the patient.

Factual Basis for the Plea and Relevant Conduct

On 11 occasions from October 2013 through January 2018, 1
travelled outside the United States. On ten of these occasions, 1
instructed my office staff to keep Mullens Family Clinic open in
my absence. 1 pre-signed various prescriptions and left them at
the clinic while 1 was abroad. 1 instructed patients to come into
the office in my absence and 1 instructed my office staff to
distribute the prescriptions 1 had pre-signed to the patients who
came into the office. The prescriptions were for various controlled
substances, including Schedule 11 controlled substances such as
oxycodone, hydrocodone, and amphetamine. 1 and my staff filled out
the prescriptions that were distributed in my absence to make them
appear as though 1 was present on the day the patient came into
the office to retrieve the prescription,

PLEA AGREEMENT EXHIBIT A
2

 

Case 5:18-cr-00099 Document 53 Filed 01/30/19 Page 14 of 14 Page|D #: 276

Additionally, with my approval, my office staff submitted
claims to federal health care programs, including Medicare and
Medicaid, for office visits using CPT codes 99212 and 99213 for
the patients who came to Mullens Family Clinic to pick up
prescriptions while 1 was abroad. 1 was aware that these claims
were submitted and that these patients had no face-to-face time
with a physician because 1, the only physician working at Mullens
Family Clinic, was out of the country when the office visits
purportedly occurred.

Specifically, on the dates listed in Count Twenty Six of the
Superseding 1ndictment in this case, 1 was outside the United
States, and known Medicare and Medicaid beneficiaries, identified
by their initials in the Superseding 1ndictment, came into Mullens
Family Clinic to pick up prescriptions for various Schedule 11
controlled substances, 1 had pre-signed the prescriptions prior to
leaving the country, but they were dated to appear as though 1 had
signed them on the days the patients came into the office. 1
instructed my office staff to give the prescriptions to the
identified patients in my absence. 1 also instructed my office
staff to submit claims to Medicare and Medicaid using CPT Codes
99212 and 99213 for the identified patients' visits to Mullens
Family Clinic on those days. 1 know that the identified patients
did not have any face-to-face time with a physician at Mullens
Family Clinic on those days because 1 was out of the country,
Medicare and Medicaid reimbursed me for the purported office visits
pursuant to the claims submitted.

The United States and 1 also agree that federal health care
programs, including Medicare and Medicaid, reimbursed to me a total
of $26,378.37 for fraudulent claims billed for office visits that
purportedly occurred while 1 was outside the United States.

Stipulated and agreed to:

MM c @M` / » / nw /r

Manuel irit, M.D. Date
e d vt
%fe?cf /~/£’ 90’7
M&chael Callaghan, q. ‘\ Date
Co nsei for Defenda t
if ~ /,
w f jj Jz{l-}…

C. Haley B n
Assistant 'nited States Attorney

PLEA AGREEMENT EXHIBIT A
3

 

 

 

 

 

 

